United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Pine Knot, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-165
Issued: September 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2010 appellant filed a timely appeal from a September 21, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on July 29, 2010.
FACTUAL HISTORY
On July 29, 2010 appellant, then a 31-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a left forearm, left knee, left leg and a right

1

5 U.S.C. § 8101 et seq.

upper thigh injury when she was in a motor vehicle accident. Appellant filed her claim and
notified her supervisor on the same date. She stopped work on August 4, 2010.
By letter dated August 10, 2010, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days.
In a July 29, 2010 authorization for treatment form (CA-16), Richard Kearnely, a safety
specialist, noted that appellant was in a vehicle accident during prisoner transport and sustained a
left knee injury.
Appellant submitted medical reports dated August 4 and 12, 2010 signed by Jonne L.
Campbell, an advanced practice registered nurse (ARNP). In an August 4, 2010 attending
physician’s report (Form CA-20), Ms. Campbell reported that there was soft tissue swelling in
the anteropedial aspect of the left leg and diagnosed a left leg injury. She checked the box
marked “yes” to indicate that the condition was caused or aggravated by an employment activity.
By decision dated September 21, 2010, OWCP denied appellant’s claim on the grounds
that there was no medical evidence that provided a diagnosis which could be connected to the
accepted July 29, 2010 employment incident.2
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
2

The Board notes that appellant submitted additional evidence after OWCP rendered its September 21, 2010
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

2

component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP found that the incident occurred as alleged on July 29, 2010. The issue, therefore,
is whether appellant submitted sufficient medical evidence to establish that the employment
incident caused a leg, arm or knee injury. The Board finds that she did not submit sufficient
medical evidence to support that she sustained an injury causally related to the July 29, 2010
employment incident.8 The medical evidence is deficient on two grounds: first, it fails to
provide a firm diagnosis; and second, there is no narrative opinion on causal relationship
between a diagnosed condition and the employment incident.
Appellant submitted medical reports and a Form CA-20 from Nurse Campbell dated
August 4 and 12, 2010. This medical evidence is insufficient to establish a causal relationship
between appellant’s injury and the July 29, 2010 employment incident. Registered nurses,
licensed practical nurses and physicians assistants, they are not physicians as defined under
FECA, their opinions are of no probative value.9
The July 29, 2010 Form CA-16 from Safety Specialist Richard Kearnely is also
insufficient to establish appellant’s claim. To establish causal relationship, appellant must
submit a physician’s report in which the physician reviews those factors of employment alleged
to have caused her condition and, taking these factors into consideration, as well as findings

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

8

See Robert Broome, 55 ECAB 339 (2004).

9

5 U.S.C. § 8102(2) of FECA provides as follows: (2) ‘physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.

3

upon examination and appellant’s medical history, explain how these employment factors caused
or aggravated any diagnosed condition and present medical rationale in support of his opinion.10
Appellant’s honest belief that work caused her medical problem is not in question. That
belief, however sincerely held, does not constitute the medical evidence necessary to establish
causal relationship. In the instant case, the record is without rationalized medical evidence
establishing a diagnosed medical condition causally related to the accepted July 29, 2010
employment incident. Thus, appellant has failed to establish her burden of proof.11
While the Form CA-16 does not establish fact of injury, OWCP failed to address the
issue of appellant’s entitlement to medical expenses. It is required by section 8103 of FECA12 to
provide all medical care necessary as a result of an employment injury. OWCP has broad
discretionary authority in the administration of FECA and must, in fact, exercise such discretion
to achieve the objective of section 8103. Ordinarily, when an employee sustains a job-related
injury which may require medical treatment, the designated agency official shall promptly
authorize such treatment by giving the employee a properly executed Form CA-16 authorizing
medical treatment and expenses within four hours.13 The agency official is not required to issue
a Form CA-16 more than one week after the occurrence of the claimed injury.14 The federal
regulations provide that in unusual or emergency circumstances, OWCP may approve payment
for medical expenses incurred otherwise than as authorized in section 10.303.15 In this case, the
employing establishment provided appellant with a Form CA-16 within a week of the
employment incident. In denying appellant’s claim for a traumatic injury, OWCP did not
consider whether emergency circumstances or unusual circumstances were present or whether
this was a situation in which reimbursement of medical expenses was appropriate.16 The
circumstances of the case warrant additional development of this issue. Therefore the case shall
be remanded to OWCP for further development consistent with this decision of the Board,
followed by an appropriate decision.
CONCLUSION
The Board finds that, while the evidence does not establish that appellant sustained a
traumatic injury on July 29, 2010, the issue of whether she is entitled to medical expenses due to
10

Robert Broome, 55 ECAB 339 (2004).

11

Evidence submitted by appellant after the final decision cannot be considered by the Board. As previously
noted, the Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
decision. Appellant may submit additional evidence, together with a written request for reconsideration, to OWCP
within one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
12

5 U.S.C. § 8103.

13

20 C.F.R. § 10.300(b).

14

Id.

15

Id. at § 10.304.

16

K.G., 111 LRP 29532 (2011); L.B., 110 LRP 36615 (2010).

4

her authorized medical treatment via Form CA-16 has not been adequately addressed by OWCP
and that the case must be remanded for OWCP to issue an appropriate decision in this regard.
ORDER
IT IS HEREBY ORDERED THAT the September 21, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed. The case is remanded for further development
consistent with this decision of the Board.
Issued: September 14, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

